 

May 15, 2006

 

Mr. Jonathan P. Ward

425 E. Woodland

Lake Forest, IL 60045

 

Re:

Acceptance of Resignation

 

Dear Jon:

 

The Board of Directors (the “Board”) of The ServiceMaster Company
(“ServiceMaster”) hereby accepts your resignation, effective at 5:30 p.m.,
Chicago time, on May 15, 2006, of (1) your position as Chairman and Chief
Executive Officer and as a director of ServiceMaster and (2) from all offices
you hold in, and as a director of, all direct or indirect subsidiaries or
affiliates of ServiceMaster. The Board appreciates your many contributions to
ServiceMaster and wishes you well in your future endeavors.

 

The Board is hopeful that you will agree to continue your employment with
ServiceMaster from May 15, 2006 until June 30, 2006 in a non-executive position
to assist in the transition of your duties and responsibilities to an Interim
Chairman and Chief Executive Officer to be appointed by the Board of Directors
of ServiceMaster. During this transition period, you would continue to receive
your current rate of base pay, participate in ServiceMaster’s standard employee
benefit plans and have access to your current e-mail, cell phone and Blackberry
services.

 

For purposes of your Employment Agreement (the “Agreement”) dated as of November
1, 2004 by and between you and ServiceMaster, ServiceMaster will treat your
termination of employment as though it were a termination of employment that is
governed by Section 5(a) of the Agreement. For purposes of the Agreement, your
Date of Termination will be June 30, 2006. As set forth in Section 5(a) of the
Agreement, ServiceMaster will pay to you the amounts set forth in Section
5(a)(1) – (4) and provide the benefits set forth in Section 5(a)(5), subject to
your execution of a release. The release is included with this letter, and will
be effective when it has been executed by both you and ServiceMaster.

 

In addition to the amounts payable pursuant to the preceding paragraph, and
subject to your execution of the release, ServiceMaster will reimburse you for
outplacement and related services and for the reasonable legal fees which you
incur in connection with your termination of employment, in an aggregate amount
not to exceed $100,000.

 

ServiceMaster calls your attention to Section 6 of the Agreement relating, among
others things, to your agreements not to compete or solicit employees or
business or disclose or misuse confidential information for two years after the
Date of Termination.

 

For purposes of your Restricted Stock Unit Award Agreement (the “RSU”) dated as
of November 1, 2004, ServiceMaster will treat your termination of employment as
though it were a termination of employment that is governed by Section 2(c) of
the RSU. For purposes of the RSU, the effective date of your termination of
employment will be July 31, 2006.

 

 



 

 

Pursuant to Section 8 of your Change in Control Severance Agreement (the “CIC
Agreement”) dated as of October 31, 2001 by and between you and ServiceMaster,
this letter also constitutes approval of the termination of the CIC Agreement
effective as of the Date of Termination.

 

                

THE SERVICEMASTER COMPANY

 

 

By:

/s/ Sidney E. Harris

 

Name: Sidney E. Harris

 

Title: Presiding Director

                

 



 

 

 

2

 

 

 